DETAILED ACTION
This Office Action is in response to the amendment filed 9/9/2021.  Claims 1, 3-17, and 20 are pending in this application.  Claims 1, 9, and 16 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
The claim consists entirely of a duplicate limitation, i.e. a limitation that is already present in Claim 9, from which it depends.
Applicant may cancel the claim, amend the claim to place it in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-17, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.

As per Claims 1, 3-17, and 20, the claims generally describe masking a first fraction and inputting the masked first fraction into mask adder circuitry of a multiplication circuit or a partial product tree.  Independent Claim 1, for instance, recites “A floating-point unit comprising: operand mask circuitry configured to mask a first fraction…according to a difference between a first exponent associated with the first fraction and a second exponent associated with a second fraction” and “multiplication circuitry…having…a second partial product stage…including…mask adder circuitry…connected to the operand mask circuitry configured to receive the masked first fraction.”  Independent Claim 9 similarly recites “A floating-point unit comprising: multiplication circuitry…having…a second partial product stage …including…mask adder circuitry…connected to operand mask circuitry, the operand mask circuitry configured to output a masked first fraction”.  Finally, Independent Claim 16 more fully recites “masking a first fraction… according to a difference between a first exponent associated with the first fraction and a second exponent associated with a second fraction”, “inserting the masked first fraction into mask adder circuitry of a partial product tree; combining the masked first fraction with partial products of the partial product tree as a multiplication result, the partial products having a value of zero; and combining the multiplication result and the second fraction.”

See e.g. Figures 2-4 and Paragraphs 0017-0018 and 0025-0026 of the instant specification.  It recites:  
“The operand mask circuitry 202 may receive any of the operands associated with the floating-point unit 200. The operand mask circuitry 202 may receive the first fraction 106. The operand mask circuitry 202 may receive a mask command 204, designating the number and direction of bits to mask from the first fraction 106. The mask command 204 may be based on a difference between the first exponent 104 and the second exponent 114. The operand mask circuitry 202 may output a masked first fraction 136 after removed bits 138 have been removed according to the mask command 204.”

In the above citation, the mask command is not described, nor is the relationship between the “number and direction of bits to mask” and the “difference between the first exponent and the second exponent”.  In other words, once the difference between exponents is computed, the specification fails to describe how to mask the first fraction therefrom, how the computed difference would indicate which bits to mask and in which direction, or even what the masking and combining with partial products is intended to compute.  The specification also recites the following:

“The method 300 includes masking a first fraction 106 at block 302. The masking may be performed by the operand mask circuitry 202 of FIG. 2. The masking may be performed according to a difference between the first exponent 104 and the second exponent 114. The masking may be based on a comparison between the first exponent 104 and the second exponent 114. In block 304, the masked first fraction 136 may be inserted into 

In block 306, the masked first fraction 136 may be combined with other partial products 222 of the partial product tree 220. The combination results in the multiplication result 212. The combination may be a summation of the masked first fraction 136 with the partial products 222. It should be appreciated that the partial products 222 may be combined in any way or manner. … In block 308, the multiplication result 212 is combined with the second fraction 116. It should be appreciated that any combination of partial products 222, multiplication results 212, first fractions 106, masked first fractions 136, or second fractions 116 may be a summation, multiplication, subtraction, or division.”

Again, in the above citation, it is not clear what is being computed.  It is not clear how to mask the fraction based on the exponent difference, how they relate to one another, which bits are masked and in what direction they are masked and why they are masked, or what “combining” a masked fraction, partial products, and a second fraction is intended to compute.  Therefore, without a description of what is being computed and how it is computed, the specification does not describe achieving the claimed functions with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
As per Claims 2-8, 10-15, 17 and 20, they are rejected for the reasons presented above, due to their dependency upon their respective independent claims.

Additionally per Claims 8 and 14, the claims recite combining and/or summing “the first fraction and the second fraction”.  However, the specification clearly only describes combining masked first fraction and the second fraction.  See e.g. Figure 4 and Paragraph 0019 of the instant specification.  Therefore, the specification does not describe combining “the first fraction and the second fraction” as claimed in Claims 8 and 14.

Response to Arguments
Applicant's arguments filed 9/9/2021 with respect to 35 U.S.C. 112(a) have been fully considered but they are not persuasive.

Applicant traverses the rejection of the claims under 35 U.S.C. 112(a), and argues that the specification provides a compliant written description of “masking a first fraction” because the specification discloses:
“[The] addition of two…floating-point numbers includes exponent comparison, fractional alignment, and signed fraction addition. The exponents of the two operands may be compared and the fraction accompanying the smaller characteristic is aligned with the other fraction by a shift. Shifting may occur one bit at a time until the incrementally reduced exponents are equal. As such, inaccurate mathematical results may occur, including zero plus an insignificant number is equal to zero instead of the insignificant number.”
The Examiner respectfully submits that the above disclosure does not relate to the masking of a fraction which is used to compute a fused floating-point multiply-addition (or a floating-point multiply or floating-point addition).  The disclosure states that the lower-order bits of an insignificant floating-point number may be shifted out (i.e. removed) during alignment when performing an addition operation, but does not describe how masking bits of a first fraction solves the stated problem.
Moreover, it appears that “masking” a fraction, as claimed, may refer to removing a number of lower-order bits.  See e.g. Paragraph 0015 of the instant specification, “masking of the 
Additionally, “masking” a fraction as claimed relates to a multiplication operation (or the multiplication portion of a multiply-add operation), and not to an addition operation.  Thus, the operation of “masking a first fraction”, as claimed, appears totally unrelated to the alignment of operands for addition, which is where the inappropriate removal (i.e. shifting out) of bits occurs.  See at least Figure 2, the first fraction is masked at block 202, wherein the second fraction is aligned (i.e. shifted) at block 214.  Therefore, the disclosure cited by Applicant does not relate to the masking of the first fraction as claimed, and thus cannot provide a written description of the claimed limitation(s) in question.
In sum, the specification fails to describe how to mask the first fraction, how the difference between exponents would indicate which bits to mask and in which direction, and what the masking is intended to compute.  Without a description of what is being computed and how it is computed, the specification does not describe achieving the claimed functions with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182